Citation Nr: 1203845	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-46 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities, to include as a result of exposure to herbicides, and as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for peripheral vascular disease, bilateral lower extremities, to include as a result of exposure to herbicides, and as secondary to diabetes mellitus type II.
  
4.  Entitlement to service connection for heart disease, to include as a result of exposure to herbicides, and as secondary to diabetes mellitus type II.

5.  Entitlement to a higher initial rating for spondylolisthesis, L5-S1, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, with possible unconfirmed service before then.  .

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in July 2009 and June 2010, statements of the case were issued in October 2009 and November 2010, a substantive appeal was received in November 2009.

The Veteran presented testimony at a Board videoconference hearing in July 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 
   
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he was exposed to herbicides while stationed in Guam in 1968 and 1969.  Specifically, he stated that most of his time was spent at Anderson Air Force Base on the air field doing air evacuation duty.

If the Veteran was exposed to herbicides, then diabetes mellitus, type II would be presumptively service connected.  38 C.F.R. § 3.309(e).  In addition, the Veteran contends that his peripheral neuropathy, peripheral vascular disease, and heart disease are due to exposure to herbicides.  Alternatively, he alleges that these disabilities are secondary to his diabetes mellitus.  Consequently, all the service connection issues hinge on whether the Veteran was exposed to herbicides.  The Veteran has submitted internet articles suggesting that herbicides (including Agent Orange) were used on Guam.  He also submitted an October 2005 Board Decision in which the Board granted service connection for diabetes due to herbicide exposure to a Veteran who served in Guam from December 1966 to October 1968.   

The service personnel records confirm that the Veteran was stationed in Guam from July 1968 to July 1969.  The Board finds that the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) for the purpose of determining, through the use of unit records, whether the Veteran was exposed to herbicides while stationed at Anderson Air Force Base in Guam from July 1968 to July 1969.  

If the Veteran was exposed to herbicides (and service connection for diabetes mellitus is presumptively granted), the RO should schedule the Veteran for a VA examination for the purpose of determining whether the Veteran's peripheral neuropathy, peripheral vascular disease, and/or heart disease began during or is causally linked to any incident of service, to include exposure to herbicides; and to determine whether the disabilities are secondary to diabetes mellitus.  
Spondylolisthesis
At his July 2011 Board hearing, the Veteran pointed out that his most recent VA examination took place nearly three years ago (March 2009).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran testified that his back disability has become more severe since his most recent VA examination.  Consequently, the Board finds that the March 2009 VA examination is no longer adequate for rating purposes; and that a new examination is warranted for the purpose of determining the current severity of the disability.  

TDIU
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the four service connection issues as well as the issue of entitlement to a higher rating for spondylolisthesis, L5-S1.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the U.S. Army and Joint Services Records Research Center (JSRRC) to determine, through unit records, whether the Veteran was exposed to herbicides while stationed in Guam from July 1968 to July 1969.  

2.  If it is determined that the Veteran was exposed to herbicides, he should be afforded a VA examination for the purpose of determining the etiology of the Veteran's peripheral neuropathy, peripheral vascular disease, and heart disease.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's peripheral neuropathy, peripheral vascular disease, and/or heart disease began during or is causally linked to any incident of service, to include exposure to herbicides.  

The examiner should also be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's peripheral neuropathy, peripheral vascular disease, and/or heart disease renal cell carcinoma were caused or aggravated the Veteran's diabetes mellitus type II.    

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

3.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his spondylolisthesis, L5-S1.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


